        Case: 1:12-cr-00450-DAP Doc #: 188 Filed: 08/04/21 1 of 4. PageID #: 1401




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

   UNITED STATES OF AMERICA,
                                                             )
                            Plaintiff,                       )   CASE NO.: 1:12-CR-450
                                                             )
              v.                                             )   JUDGE DAN A. POLSTER
                                                             )
   DAKOTA WRIGHT,                                            )
                                                             )
                            Defendant.                       )   OPINION AND ORDER
                                                             )

           Before the Court is Defendant Dakota Wright’s Motion for Compassionate Release and

Appointment of Counsel. ECF Doc. 187. For the following reasons, Wright’s Motion is DENIED.

    I.         Background

           Dakota Wright was indicted as one of three (3) defendants on December 24, 2008, in a

two-count indictment. ECF Doc. 1. Wright was charged with bank robbery and aiding and abetting

and use of a firearm during a crime of violence and aiding and abetting. Id. Wright subsequently

plead guilty to both counts. ECF Doc. 96. Wright was sentenced to 200 months incarceration along

with five (5) years of supervised release. ECF Doc. 291. Wright is currently being held at FCI

McKean with a release date of December 27, 2025.1

           On July 29, 2021, Wright petitioned the Court to appoint counsel to help him file a Motion

for Compassionate Release. ECF Doc. 187. Wright is thirty-five (35) years old and reports no

health issues. ECF Doc. 187. In Wright’s Motion, he contends that due to his recovery from

contracting COVID-19 and his facilities’ harsh conditions of imprisonment, he asks the Court to

grant compassionate release. Id. at 2.




1Find   an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/.

                                                         1
     Case: 1:12-cr-00450-DAP Doc #: 188 Filed: 08/04/21 2 of 4. PageID #: 1402




    II.      Discussion2

          Compassionate release is authorized by 18 U.S.C. § 3582(c)(1). When a defendant is under

70 years old and has served less than 30 years in prison, several requirements must be met to

warrant a sentence modification. § 3582(c)(1)(A). First, a court must find that “extraordinary and

compelling reasons warrant such a reduction.” Id. Second, the court must find that the reduction

in sentence is warranted upon consideration of “the factors set forth in §3553(a) to the extent that

they are applicable.” § 3582(c)(1)(A).

          A. Extraordinary and Compelling Reasons

          Within the context of the COVID-19 pandemic, concerns of contracting the virus become

an “extraordinary and compelling reason” to grant compassionate release when (1) the defendant

is at high risk of having complications from COVID-19 and (2) the prison where the defendant is

held has a severe COVID-19 outbreak. See United States v. Jones, No. 20-3701, 980 F.3d 1098,

1109 (6th Cir. Nov. 20, 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release…”).

          With regards to (1), Wright has failed to provide the Court with any documented medical

condition(s) that would warrant relief. ECF Doc. 187. Furthermore, Wright’s Motion fails on the

second prong of the “extraordinary and compelling reasons” test. While 416 inmates at FCI

McKean have tested positive for COVID-19 over the entirety of the pandemic, at present there is

only one (1) active COVID-19 case at FCI McKean.3 Even more so, 634 out of 958 inmates at FCI




2
  Before filing a motion for compassionate release, defendants must satisfy 18 U.S.C. §3582(c)(1)(A)(i)’s
exhaustion requirement. In the case at hand, it appears that Wright fully exhausted all administrative remedies
before filing his Motion with the Court. Therefore, the Court moves directly to the merits.
3
  Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed Aug. 3,
2021).

                                                         2
    Case: 1:12-cr-00450-DAP Doc #: 188 Filed: 08/04/21 3 of 4. PageID #: 1403




McKean are fully vaccinated. Notably, Wright does not disclose to the Court whether he has been

vaccinated or not. This Court recognizes the severe risks COVID-19 poses to inmates, but simply

the existence of the pandemic does not authorize the Court to release inmates when the facility in

question has not been severely impacted. See United States v. Brown, No. 5:18 CR 111, Doc. #:

48 at 3 (N.D. Ohio May 21, 2020). Accordingly, the Court finds that Wright fails to establish

“extraordinary and compelling reasons” for compassionate release.

       B. Other Relevant Elements

       Even if the Court were to find that Wright established “extraordinary and compelling

reasons” for compassionate release, reduction of his sentence still would not be appropriate.

Compassionate release is inappropriate upon consideration of the sentencing factors in 18 U.S.C.

§ 3553(a). The statute lists seven factors the Court must weigh:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range.;
       (5) any pertinent policy statement;
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

       18 U.S.C. § 3553(a). When a court initially considers the § 3553(a) factors during

sentencing, the court need not pen a lengthy opinion regarding 3553(a) factors. See United States

v. Jones, 2020 U.S. App. LEXIS 36620, at *30 (“Reading the judge’s compassionate release

decision and the original sentencing hearing transcript together reveals that the district judge

carefully considered all relevant § 3553(a) factors.”). When deliberating a motion for

compassionate release, the Court must decide whether to weigh the factors differently because of

a change in circumstances.



                                                3
    Case: 1:12-cr-00450-DAP Doc #: 188 Filed: 08/04/21 4 of 4. PageID #: 1404




          Here, Wright was sentenced to 200 months in prison. ECF Doc. 118. Wight has more than

four (4) years of his sentence remaining. See United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir.

2020) (noting that in deciding whether to grant a sentence reduction, the amount of time the

defendant has served on his sentence encompasses several § 3553(a) sentencing factors.).

Furthermore, Wright has failed to establish that he no longer poses a danger to the safety of any

other person or the community as he provides the Court with no evidence of a change in

circumstances and his current offenses are very serious crimes in any event. Wright was involved

in multiple armed robberies and has a lengthy criminal record including ten (10) previous

convictions, starting at age 18, and continuing consistently until the time of his present offenses.

ECF Doc. 106. See United States v. Relliford, No. 20-3868, 2021 U.S. App. LEXIS 5188, at *2-3

(6th Cir. Feb. 22, 2021) (finding that a district court properly weighed the 3553(a) factors, when

the court considered the seriousness of the defendant’s current offense and the length of time

remaining on Defendant’s sentence.) Given these facts, the § 3553(a) factors weigh against

granting Wright compassionate release, and appointing counsel at this stage will not undo this fact.

See United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009) (district courts have “broad

discretion to determine what sentence will serve [§ 3553(a)’s] statutory objectives.”).

   III.      Conclusion

          For the above reasons, Defendant Dakota Wright’s Motion for Compassionate Release

(ECF Doc. 187) is hereby DENIED.



          IT IS SO ORDERED.

                                                  /s/ Dan Aaron Polster August 4, 2021
                                                  Dan Aaron Polster
                                                  United States District Judge



                                                 4
